—Proceeding pursuant to CPLR article 78 to review a determination of the Appeals Board of the New York State Department of Motor Vehicles dated January 25, 1994, which affirmed a determination of an Administrative Law Judge dated February 11, 1993, made after a hearing, inter alia, finding the petitioner guilty of violating Vehicle and Traffic Law § 1180 (d) by driving at an excessive rate of speed.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the determination finding the petitioner guilty of speeding is supported by substantial evidence (see, Matter of Hirsch v New York State Dept. of Motor Vehicles, 182 AD2d 761; People v Olsen, 22 NY2d 230). Moreover, the petitioner was not deprived of due process during the course of the administrative hearing (see generally, Matter of Prisoners’ Legal Servs. v New York State Dept. of Correctional Servs., 73 NY2d 26; People v Gissendanner, 48 NY2d 543; Matter of Cole v New York State Dept. of Educ., 94 AD2d 904, 905).
*435As a result of the determination, the petitioner’s driver’s license was revoked for six months. The petitioner correctly contends and the respondent concedes that the petitioner is entitled to a credit of 64 days toward the six-month revocation of his driver’s license, i.e., from February 9, 1994, the date on which an administrative stay of the revocation was lifted until April 14, 1994, the date on which a stay of the revocation was granted by the Supreme Court.
The petitioner’s remaining contentions are either unpreserved for judicial review or without merit. Mangano, P. J., Balletta, Copertino and Hart, JJ., concur.